Title: To George Washington from Anne-César, chevalier de La Luzerne, 8 July 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur.
                         APhiladelphie le 8 Juillet 1782.
                     
                     Vous recevrés par M. de Vauban une lettre de M. le Comte de Rochambeau.  Il informe Votre Excellence qu’il sera ici vers le 13, ou le 14 de ce mois.  J’éspere avoir l’honneur de Vous y voir pour le 15 au plutard et je me felicite de ce que les affaires concourent à Vous amener ici précisement à l’epoque où je celebre la naissance du Dauphin.  Votre presence et celle de Madame Washington rendront la fete complete et j’éspere que Messrs les Officiers qui composent Votre famille voudront bien Vous accompagner.  Je n’adresse d’invitation à aucun d’eux ni aux Généraux et Officiers de Votre armée mais Votre Excellence fait que rien ne peut m’être plus agréable que de leur faire les honneurs d’une fête aussi interessante pour nous et que je fais l’être beaucoup pour nos alliés et toutes les personnes que Vous amenerez seront très bien venues.  J’ai l’honneur d’être avec un respectueux attachment Monsieur De Votre Excellence Le très humble et très obéissant Serviteur,
                     
                        Le che. de la luzerne
                     
                  
                  Translation
                     You will receive by Mr de Vauban a Letter from Count Rochambeau informing your Excellency that he will be here the 13th or 14th of this month—I hope for the honor of seeing you here by the 15th at farthest and I felicitate myself that matters concur to bring you here precisely at the time when I celebrate the birth of the Dauphin. Your presence and that of Mrs Washington will render the feast compleat and I hope the Gentlemen  who compose your family will accompany you—I do not send any written invitations to them, nor to the Generals & other Officers of your Army but your Excellency knows that nothing could be more agreable to me, than their participation of a feast which is interesting to us and which I know is so also to all our Allies—Every body your Excellency brings with you will be  welcome.  I have the honor to be &c. 
                     
                        le chev. de la luzerne
                     
                  
               